Case 2:20-cr-20382-PDB-RSW ECF No. 25-9, PageID.268 Filed 05/03/21 Page 1 of 2




                   EXHIBIT 8
Case 2:20-cr-20382-PDB-RSW ECF No. 25-9, PageID.269 Filed 05/03/21 Page 2 of 2




December 4, 2020



Your Honor

Judge Paul D. Borman,

I am writing you today in regards to my friend and neighbor Dennis Williams. My husband and I first met
Dennis and Donna Williams when we bought our home across the street from them. We came for our
final walk through, our agent said “You have the best neighbors across the street”. Dennis came out and
immediately started a conversation. Next thing we know, we are at their home for the next 2 hours. It
was such a great visit. Dennis is very good at getting everyone together and organizing events.

In November of 2019 my husband got sick in Kansas City, was admitted in the hospital for 5 days. We
had a dog at home and had a dog walker. I reached out to Dennis and Donna to let them know we
weren’t coming home and the dog walker would be still coming. They insisted on taking care of Jersey.
She was spoiled, so that meant 4 walks a day. I was so thankful. You see we didn’t have medical
insurance and so this really helped with expenses. All I heard from them was, they were happy to help.

In February of 2020, my husband had 3 strokes. Then he passed out, each time Dennis was the first one
here. I stood at the front door and screamed for Dennis. He came running. I am forever thankful! You
see, with out his help and support, I am not sure if my husband would be alive. Dennis was keeping the
neighbors at bay while they worked on my husband Jon. Once again, he was back on dog duty too. He
continues to help me with him. As I travel, Dennis checks in on my husband daily. Who does that? I have
never met anyone like him my life. I fret at the thought, Dennis might not be here. Sounds selfish, but I
need him.

I could go on and on, about all the wonderful things Dennis has done for us and others.

Over the past 18 months, I can say we are not acquaintances, we are true friends. I would do any thing
for both Dennis and Donna and I know first hand they are there for me.

I am asking you from the bottom of my heart for leniency for my friend, Dennis Williams.



Sincerely,

Sandra McKay-Sanchez

24448 Crestley Dr.

Corona, Ca. 92883

714.335.8285

Sandymckayrealtor@gmail.com
